DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
sealing member in claims 1, 12 and 16, and 
substrate supporting device in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, 
the sealing member is not defined in the specification, and 
substrate supporting device is interpreted as being a substrate support as seen in Figures 1 and 2, and Paragraph 0033 and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 1, 12, and 17 and their dependent claims, it is not clear what the sealing member is. The Specification defines an upper sealing member and a lower sealing member. It is mute about a sealing member.
Regarding claim 11, it is not clear if the “an inner circumferential surface” of the ring-shaped body in claim 11 is the same surface as “an inner side surface of the ring-shaped body” of claim 1 or if they are the different surfaces.

Regarding claim 15, it is not clear if the “the ring-shaped body of the sealing device has an upper surface” in claim 15 is the same surface as “an upper surface of the sealing device” or “an upper surface of the ring-shaped body” of claim 12 or if they are the different surfaces.
Regarding claim 18, it is not clear if the “an upper surface of the ring-shaped body” in claim 17 is the same surface as “an upper surface of the ring-shaped body” of claim 18 or if they are the different surfaces.
Regarding claim 20, claim 20 depends from claim 19 which is directed to “A sealing device” it is not clear what is meant by the limitation “The vacuum chamber of claim19”.
Claim limitation “sealing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al, US Patent Application Publication 2013/0000558 A1, in view of Takagi et al, US Patent 6,402,847 B1, and Toriya et al, US Patent Application Publication 2014/0130743 A1.
Regarding claims 1, 12, and 17,  Hara et al teaches a sealing device 28 configured for use in a vacuum chamber 22 between a reaction region S of the vacuum chamber 22 
Hara et al differs from the present invention in that Hara et al does not teach that the thickness of the ring-shaped body differs along a circumference of the ring-shaped body such that the ring-shaped body has a ring-wedge shape, and wherein the thickness of the ring-shaped body, around its circumference is dependent upon a structure of the exhaust port.  
Takagi et al teaches that the thickness of the ring-shaped body differs along a circumference of the ring-shaped body such that the ring-shaped body has a ring-wedge shape (Figure 4), and wherein the thickness of the ring-shaped body, around its circumference is dependent upon a structure of the exhaust port (Figure 4).  
The motivation for making the ring-shaped body of Hara et al such that the thickness of the ring-shaped body differs along a circumference of the ring-shaped body such that the ring-shaped body has a ring-wedge shape, and wherein the thickness of the ring-shaped body, around its circumference is dependent upon a structure of the exhaust port as taught by Takagi et al is to adjust the flow of the process gas through the vacuum chamber to correct the asymmetric flow caused by the position of the exhaust port as taught by Takagi et al and well known in the art.

	Hara et al and Takagi et al differ from the present invention in that they do not teach the ring-shaped body includes a taper angle between the upper surface of the ring-shaped body and an inner side surface of the ring-shaped body.
	Toriya et al teaches a ring-shaped body 5 includes a taper angle 52 between the upper surface 51 of the ring-shaped body and an inner side surface of the ring-shaped body.
	The motivation for adding the taper angle of Toriya et al to the apparatus of Hara et al and Takagi et al is to smooth the flow across the substrate and prevent eddies caused by the rectangular corner of Hara et al and Takagi et al as is well known in the art. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the taper angle of Toriya et al to the rectangular corner of Hara et al and Takagi et al.
Regarding claim 2 Hara et al teaches that the sealing device 28 constitutes a part of a lower surface of an exhaust passage surrounding the reaction region.  

Regarding claim 3, Hara et al teaches that the sealing device 28 is disposed opposite to a gas distribution plate 82 for supplying a process gas to the reaction region S.  
Regarding claim 3, the sealing device 15 is disposed opposite to a gas distribution plate 7 for supplying a process gas to the reaction region (Figure 4).  
Regarding claim 4, Takagi et al teaches that the structure of the exhaust port 13 includes one or more of a distance from the exhaust port, and a direction of the exhaust port.  
Regarding claim 5, Takagi et al teaches that a reference plane includes an internal-diameter center axis of the body and the exhaust port, and a cross-sectional shape of the ring-shaped body taken in the reference plane is asymmetrical with respect to the internal-diameter center axis.  (Figure 4)
Regarding claim 6, Takagi et al teaches that a cross-sectional shape of the ring-shaped body taken in a reference plane is thicker or thinner at a position closer to the exhaust port in an exhaust passage than at a position farther from the exhaust port. (Figure 4)
Regarding claim 7, Takagi et al teaches that the cross-sectional shape of the ring-shaped body taken in the reference plane has a difference of 0.5 mm or more in thickness between a thickest portion and a thinnest portion. (Figure 4)

Regarding claim 9, Takagi et al teaches that the upper surface is inclined with respect to the lower surface.  (Figure 4)
Regarding claims 10 and 18, Hara et al, Takagi et al, and Toriya et al differ from the present invention in that they do not teach that the upper surface has a curved shape whose center of curvature is positioned outside of the internal-diameter center axis of the ring shape.  
The Examiner notes that on page 16 lines 8-15 of the filed specification or paragraph 0053 of the published application, the Applicant states:
However, exemplary embodiments of the present disclosure are not limited thereto. For example, the upper surfaces 621 of the upper sealing member 62, which are opposite to each other on the first reference plane, may be on an inclined curved line. Also, the upper surfaces 621 of the upper sealing member 62 opposite to each other may be disposed on an inclined surface or an inclined curved surface having upward and downward inclinations with respect to the ground. For example, the inclined curved surface may be a curved surface whose center of curvature is not positioned on an internal-diameter center axis of the upper sealing member 62.

This indicates that the shape of the upper surface of the sealing member is not critical, but is a choice of no criticality.
It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the upper surfaces of the upper sealing 
Regarding claim 11, Takagi et al teaches that the ring-shaped body has an inner circumferential surface having a cylindrical shape and an outer circumferential surface having an elliptical barrel shape. (Claim 4)
	Regarding claim 12, Hara et al also teaches an apparatus 20 for controlling gas flow distribution the apparatus comprising: a vacuum chamber 22 including a chamber wall in which an exhaust port 26 is formed and including a substrate supporting device 50, a gas distribution plate 82, and an exhaust passage contained therein, wherein the substrate supporting device 50 is configured to support a substrate W, which is a processing target, and is disposed below the gas distribution plate 82, wherein the gas distribution plate 82 is disposed opposite to the substrate supporting device with a reaction region S interposed therebetween, and is configured to supply a process gas to the reaction region, wherein the exhaust passage is formed in the chamber wall of the vacuum chamber to surround the reaction region (Figure 1), wherein a sealing device 28 is disposed in an exhaust path in which the process gas is moved from the reaction region to the exhaust port via the exhaust passage (Figure 1), wherein the sealing device 28 has a support plate 58 and a ring-shaped body 76 disposed thereon with a sealing member 68 contacting the ring-shaped body 76 and the support plate 58, wherein an upper surface of the sealing device 28 is a part of the exhaust path so that a gap L3, L1, is formed between the upper surface and the gas distribution plate, and 
Regarding claim 13, Takagi et al teaches that the sealing device 15 is formed to a thickness larger or smaller at a position closer to the exhaust port in the exhaust passage than at a position farther from the exhaust port.  (Figure 4)
Regarding claim 14, Takagi et al teaches that the sealing device continuously increases or decreases in thickness along the circumferential direction of the body.  (Figure 4)
Regarding claim 15, Takagi et al teaches that the sealing device has an upper surface inclined with respect to a lower surface thereof.  (Figure 4)
Regarding claim 16 Hara et al, Takagi et al, and Toriya et al differ from the present invention in that they do not teach that the vacuum chamber includes two or more exhaust ports.  
It was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add one or more exhaust ports to the exhaust passage of Takagi et al.  
Regarding claim 17, Hara et al also teaches sealing device 28 configured for use in a vacuum chamber 22, comprises: a support plate 58; a ring-shaped body 76, disposed on the support plate 58, opposite to a gas distribution plate 82 that is configured to supply a process gas to a reaction region S of the vacuum chamber 22, in an exhaust path, the exhaust path being in communication with the reaction region S 
Regarding claims 19, Takagi et al teaches that the body 15 has one pair of cross-sectional parts taken in the first reference plane and opposite to each other with respect to the internal-diameter center axis, and wherein upper surfaces of the one pair of cross-sectional parts are present in a continuous straight line. (Figure 4)  
Regarding claim 20, Takagi et al teaches that the continuous straight line is inclined upward with respect to the ground (Figure 4); 
Regarding claim 20, Hara et al teaches an inner diameter of the ring-shaped body is 300 mm or less, and an outer diameter of the ring-shaped body is 320 mm or more (Paragraphs 0070-0071; Figure 4).  
Response to Arguments
 Applicant’s amendments and arguments, filed April 13, 2021, with respect to the 102 and 103 rejections based ono Takagi et al have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s amendment and arguments, filed April 13, 2021, with respect to the rejection of claims under 103 in view of Hara et al and Takagi et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Toriya et al, US Patent Application Publication 2014/0130743 A1. 
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.  

The Examiner notes that a generic element supported in the specification is an important part of a 112(f) claim. Thus arguing that the sealing member or substrate supporting device is supported in the specification is evidence that the claimed element is in fact a 112(f) element.
Regarding the 112(b) rejection of sealing member, the Examiner disagrees. Applicant defined the sealing member as being the “lower sealing member 62”. This is not persuasive because element 62 is defined throughout the specification as being upper sealing member. The Examiner recommends using the terms of the specification in the claims as it will result in less confusion and more clearly claim the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716